DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/14/2020 has been considered by the examiner.  A typographical error has been corrected.  

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.  
A phone call was made to Andrew Wilford on September 15, 2022, to request a species election between claims 10 and 11.  The species restriction was set forth in the Requirement for Restriction mailed 08/08/2022, but was not addressed in the reply filed 08/25/2022.  Species A, corresponding to claim 10, wherein the joining process is a clinching in which the materials of the patch sheet and base sheet are interconnected by local deformation was elected, without traverse.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Amended claim 1 now contains the limitation “thereby prevents penetration of corrosion-promoting substances into the joint of the part”.  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “thereby prevents penetration of corrosion-promoting substances into the joint of the part.”
Amended claim 6 now contains the limitation “coating the part with another anticorrosion paint after cooling or quenching”.  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “coating the part with another anticorrosion paint after cooling or quenching.”
Amended claim 12 now contains the limitation “wherein the weld points are subsequently treated by a laser beam after hot working in such a way that they are invisible on the subassembly after quenching or cooling”.  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “wherein the weld points are subsequently treated by a laser beam after hot working in such a way that they are invisible on the subassembly after quenching or cooling.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the base sheet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the patch sheet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the predetermined temperature" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " coating at least one face of the base sheet and/or at least one face of the patch sheet with an anticorrosion paint" in lines 4-5.  Line 8 requires that the patch sheet be coated.  Line 9 requires that the base sheet be coated.  Accordingly, both the base sheet and the patch sheet must be coated and the term and/or is unclear.  
Claims 2-10 and 12 are rejected due to their dependence on rejected claim 1.
Claim 2 recites the limitation "the corrosion paint" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "any one of claim 1" in lines 1-2.  This is unclear.  
Claim 5 recites the limitation "any claim 1" in lines 1-2.  This is unclear.  
Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1.  Claim 1 recites the limitation "fixing the coated patch sheet on the coated base sheet with the faces juxtaposed at a joint to form a subassembly of double thickness" in lines 8-11.  Claim 9 recites the limitation "wherein the patch sheet is fixed to the base sheet by a joining process" in lines 2-3.  Accordingly, claim 9 fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8-10, and 12 are rejected under 102(a)(2) as being anticipated by Von Watzdorf et al. (US 20180029645 A1), previously cited.
Regarding claims 1 and 8-9, Von Watzdorf teaches a method for producing the longitudinal beam (which reads on “a method of making a part”; paragraph [0031]).  Von Watzdorf teaches providing a sheet metal blank made of a sheet metal material (which reads on “from sheet steel, the method comprising the steps of”; paragraph [0032]).  Von Watzdorf teaches a joining means, for example an adhesive or else a solder, can provide a full-surface-area, integral and also optionally at the same time corrosion-inhibiting coupling to the longitudinal beam (which reads on “coating at least one face of the base sheet and/or at least one face of the patch sheet with an anticorrosion paint able to withstand predetermined temperatures at which the steel of the sheets is hot workable; fixing the coated patch sheet on the coated base sheet with the faces juxtaposed at a joint to form a subassembly of double thickness”; paragraph [0018]; a corrosion inhibiting coating reads on paint).  Von Watzdorf teaches providing a sheet metal blank made of a sheet metal material, having a central layer made of a hardenable steel alloy and at least one outer layer made of a ferritic stainless steel alloy, wherein the outer layer is connected to the central layer in an areal and integral manner, optionally preforming the sheet metal blank, complete heating for the purposes of austenitization to above 900° C., forming the heated sheet metal blank and also the auxiliary element, in particular together in a press-forming tool, press hardening in the press-forming tool, wherein, during the press hardening of the longitudinal beam, cooling is effected from a temperature of greater than 850° C. to a temperature of less than 250° C. at a cooling rate of greater than 27 Kelvin per second (which reads on “heating the subassembly of the base sheet and the patch sheet to the predetermined temperatures of hot working hot-working the heated subassembly to form the part; and cooling or quenching the part for targeted structural transformation whereby the coating protects the joint and thereby prevents penetration of corrosion-promoting substances into the joint of the part”; which reads on “wherein the anticorrosion paint is annealed by the predetermined temperatures applied to the subassembly for hot working”; which reads on “wherein the patch sheet is fixed to the base sheet by a joining process”; paragraphs [0032]-[0036]).  
Regarding claim 4, Von Watzdorf teaches the method of claim 1 as stated above.  Von Watzdorf teaches that “steel alloys which are suitable according to the invention for the central layer of the longitudinal beam are boron steels with the main alloying elements carbon and manganese, for example 22MnB5, 38MnB5” (paragraph [0026]).  
Regarding claim 10, Von Watzdorf teaches the method of claim 1 as stated above.  Von Watzdorf teaches “providing a sheet metal blank made of a sheet metal material, having a central layer made of a hardenable steel alloy and at least one outer layer made of a ferritic stainless steel alloy, wherein the outer layer is connected to the central layer in an areal and integral manner, optionally preforming the sheet metal blank, complete heating for the purposes of austenitization to above 900° C., forming the heated sheet metal blank and also the auxiliary element, in particular together in a press-forming tool, press hardening in the press-forming tool, wherein, during the press hardening of the longitudinal beam, cooling is effected from a temperature of greater than 850° C. to a temperature of less than 250° C. at a cooling rate of greater than 27 Kelvin per second, as a result of which a bending angle of greater than 70 degrees and a tensile strength of at least 1350 Megapascals are set in the longitudinal beam” (paragraph [0036]).  
Regarding claim 12, Von Watzdorf teaches the method of claim 1 as stated above.  Von Watzdorf teaches that “the zones may be heat-affected zones resulting from thermal joining methods such as spot welding or hole welding, but also trimming edges or hole edges caused by a laser beam” (paragraph [0025]).  Von Watzdorf teaches that “a spot weld or else a weld encircling the outside of a hole weld could also be produced by means of thermal joining” (paragraph [0048]).  

Claims 1 and 5 are rejected under 102(a)(1) and 102(a)(2) as being anticipated by Hartmann et al. (US 20120304448 A1), from IDS.  
Regarding claims 1 and 5, Hartmann teaches “a process for producing sheet steel components” (which reads upon “a method of making a sheet-metal part from sheet steel, the method comprising the steps of”, as recited in the instant claim; abstract).  Hartmann teaches “with the sheet metal plate having a zinc-based cathodic corrosion protection coating” (which reads upon “coating at least one face of the base sheet and/or at least one face of the patch sheet with an anticorrosion paint able to withstand predetermined temperatures at which the steel of the sheets is hot workable”, as recited in the instant claim; abstract).  Hartmann teaches that “at least two sheets are placed onto each other and joined, formed into their final shape, and then subjected to an austenitizing step, which is followed by a quench hardening (indirect process) or in that the at least two sheets are joined to each other and then heated and shaped together” (which reads upon “fixing the coated patch sheet on the coated base sheet with the faces juxtaposed at a joint to form a subassembly of double thickness; heating the subassembly of the base sheet and the patch sheet to the predetermined temperatures of hot working; hot-working the heated subassembly to form the part; and cooling or quenching the part for targeted structural transformation, whereby the coating protects the joint and thereby prevents penetration of corrosion-promoting substances into the joint of the part”, as recited in the instant claim; paragraph [0014]).  Hartmann teaches that “other metallic coatings such as zinc alloys, aluminum, aluminum alloys, nickel, and nickel alloys are also suitable as coatings and are hereby disclosed as being equivalent” (which reads upon “zinc nickel coating”, as recited in instant claim 5; paragraph [0016]).  Hartmann teaches that “the sheets are galvanized steel sheets” (which reads upon “galvanized steel sheet”, as recited in instant claim 5; paragraph [0015]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Von Watzdorf et al. (US 20180029645 A1), as applied to claim 1 above, and further in view of Roth et al. (EP 3184228 A1), as machine translated, from IDS.
Regarding claims 2-3, Von Watzdorf teaches the method of claim 1 as stated above.  Von Watzdorf is silent regarding the chemical composition of the anti-corrosive coating.  Specifically, Von Watzdorf is silent regarding wherein one of the following paints is used as the [anti] corrosion paint: silicon carbide with a suitable solvent, polysiloxanes or silanes with a suitable solvent, or wherein xylenes, benzenes, alcohols, or tetrahydrofuran is used as solvent in the anticorrosion paint.  Regarding the subject limitations, in order to carry out the invention of Von Watzdorf, it would have been necessary and obvious to look to the prior art for exemplary chemical compositions of anticorrosive coatings used in sheet metal joining.  Roth provides this teaching.  Roth is similarly concerned with separating and joining methods for metallic substrates, in particular welding methods (paragraph [0001]).  Roth teaches “the use of an oxygen barrier coating as a protective coating in joining and separating methods, in particular welding methods, for metallic substrates” (which reads upon “anticorrosion”, as recited in the instant claim; paragraph [0002]).  Roth teaches that “the oxygen barrier coating used according to the invention can be easily coated, i.e. the welded or separated metal substrates can be provided with corrosion coatings or decorative coatings, such as paints, without irregularities or chipping occurring as a result of scaling” (paragraph [0040]).  Roth teaches that “the inorganic-based matrix of the oxygen barrier coating is obtainable from silanes, polysilanes, silane hydrolysates, polysiloxanes, siliconates, silicates, titanates, polytitanates, zirconates and aluminum dihydrogen phosphate, in particular silanes, silane hydrolysates and polysiloxanes, and mixtures thereof” (which reads upon “polysiloxanes or silanes”, as recited in the instant claim; paragraph [0070]).  Roth teaches that “the coating composition contains organic solvents and/or water and/or that the coating composition is present as a coating composition with a solids content of 95 to 100% by weight, based on the coating composition” (which reads upon “with a suitable solvent”, as recited in the instant claim; paragraph [0094]).  Roth teaches that “aromatic and aliphatic hydrocarbons and polar organic solvents, for example acetone, alcohols, in particular C1to C20 alcohols, preferably C2 to C10 alcohols, preferably C2 to C8 alcohols, nitriles or nitro compounds, in particular nitropropane, are particularly suitable” (which reads upon “wherein xylenes, benzenes, alcohols, or tetrahydrofuran is used as solvent in the anticorrosion paint”, as recited in the instant claim; paragraph [0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the part of the prior art combination, using the anticorrosive coatings including polysiloxanes and alcohol solvents, as taught by Roth, motivated to form a conventional anticorrosive coating using known and tested compositions predictably suitable for sheet metal applications.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 20120304448 A1), as applied to claim 1 above, and further in view of Roth et al. (EP 3184228 A1), as machine translated, from IDS.  
Regarding claim 6, Hartmann teaches the method of claim 1 as stated above.  
Hartmann is silent regarding coating the part with another anticorrosion paint after cooling or quenching.  
Roth is similarly concerned with separating and joining methods for metallic substrates, in particular welding methods (paragraph [0001]).  Roth teaches “the use of an oxygen barrier coating as a protective coating in joining and separating methods, in particular welding methods, for metallic substrates” (which reads upon “anticorrosion”, as recited in the instant claim; paragraph [0002]).  Roth teaches that “the oxygen barrier coating used according to the invention can be easily coated, i.e. the welded or separated metal substrates can be provided with corrosion coatings or decorative coatings, such as paints, without irregularities or chipping occurring as a result of scaling” (paragraph [0040]).  Roth teaches “the subsequent uniform coating of the metal substrates, for example with corrosion protection coatings or paints” (paragraph [0005]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the part of Hartmann to add a subsequent uniform corrosion protection coating, as taught by Roth to provide corrosion protection to the final part.  
Hartmann teaches that “the sheet metal plate having a zinc-based cathodic corrosion protection coating” (which reads upon “an electrophoretically deposited coating”, as recited in instant claim 7; abstract).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733